Case 1:19-md-02915-AJT-JFA Document 84 Filed 11/15/19 Page 1 of 4 PageID# 199



                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                (Alexandria Division)



 IN RE CAPITAL ONE CUSTOMER DATA
 SECURITY BREACH LITIGATION                                  MDL No. 1:19-md-2915 (AJT/JFA)

                                                             RELATED CASE:
                                                             Civil Action No.: 1:19-cv-1454

        REQUEST FOR CONSOLIDATION AND NOTICE OF RELATED CASE
       Plaintiffs Andrew Broderick, Jacqueline Burke, Susan Corley, Lynn Fields, Kimberly

Hernandez, Kristina Mentone, Mark Miller, Mordechai Nemes, Ryan Olsen, Debra Potzgo, Shawn

Spears, Janett Stout, Cole Studebaker, and Jonathan Wong hereby notify the Court that their

complaint, Broderick v. Capital One Financial Corporation (No. 1:19-cv-1454), filed on

November 15, 2019 in the Eastern District of Virginia, Alexandria Division (the “Broderick

Complaint”), is related to civil actions consolidated into this multidistrict litigation. Plaintiffs

respectfully request that the Broderick Complaint immediately be consolidated into this MDL

pursuant to Judge Trenga’s Initial Pretrial Order #1. (See ECF No. 3) (“Any ‘tag-along actions’

later filed in, removed to or transferred to this Court, or directly filed in the Eastern District of

Virginia, Alexandria Division, will automatically be consolidated with this action without the

necessity of future motions or orders.”) (emphasis added); see also Judicial Panel on Multidistrict

Litigation Rule 7.2 (“Potential tag-along actions filed in the transferee district do not require

[JPML] action. A party should request assignment of such actions to the section 1407 transferee

judge in accordance with applicable local rules.”).

       Plaintiffs’ complaint is related to this MDL action because they (i) involve common issues

of fact and (ii) grow out of the same events. The first Pretrial Order in this MDL states that the

consolidated cases
Case 1:19-md-02915-AJT-JFA Document 84 Filed 11/15/19 Page 2 of 4 PageID# 200



       share factual issues concerning a recently-announced incident in which an
       individual gained unauthorized access to the personal information, maintained on
       cloud-based systems, of more than 100 million Capital One credit card customers
       and individuals who applied for Capital One credit card Products [and] [a]ll actions
       arise from the same data security breach.

Pretrial Order #1 (ECF No.3) at 1.

Paragraph 1 of the Broderick Complaint states:

       In March 2019, Capital One was the subject of one of the largest data thefts in
       history. The attacker, a former employee of Amazon Web Services, was caught and
       indicted. As information came to light about the nature of the attack, a striking set
       of facts began to emerge—not about the attacker, but about Capital One and
       Amazon. They had together, over several years, orchestrated a massive migration
       of highly sensitive data to a public cloud under the cover of false statements and
       Potemkin security software that Capital One and Amazon jointly created and jointly
       marketed to customers, regulators, and to the public as a means of keeping the data
       safe. But it was all a lie—and unbelievably, the precise conditions created by
       Defendants that gave rise to the March data theft persist to this day.

See Exhibit 1 (Broderick Complaint). Because Plaintiffs’ Broderick Complaint relates to “the

same data security breach” and involves common questions of fact with the MDL, Plaintiffs

respectfully request that their case immediately be consolidated into this MDL.

Dated: November 15, 2019                             Respectfully Submitted,

                                                     /s/ Andrew M. Williamson
                                                     Andrew M. Williamson (VSB No. 83366)
                                                     Andrew J. Pecoraro (VSB No. 92455)
                                                     PIERCE BAINBRIDGE BECK
                                                     PRICE & HECHT LLP
                                                     601 Pennsylvania Avenue, NW
                                                     South Tower, Suite 700
                                                     Washington, DC 20004
                                                     202-318-9001 – Telephone
                                                     202-463-2103 – Facsimile
                                                     awilliamson@piercebainbridge.com
                                                     apecoraro@piercebainbridge.com




                                                 2
Case 1:19-md-02915-AJT-JFA Document 84 Filed 11/15/19 Page 3 of 4 PageID# 201



                                          Yavar Bathaee (pro hac vice forthcoming)
                                          Michael M. Pomerantz
                                          (pro hac vice forthcoming)
                                          David Hecht (pro hac vice forthcoming)
                                          Maxim Price (pro hac vice forthcoming)
                                          Michael K. Eggenberger
                                          (pro hac vice forthcoming)
                                          PIERCE BAINBRIDGE BECK
                                          PRICE & HECHT LLP
                                          277 Park Avenue, 45th Floor
                                          New York, New York 10172
                                          (212) 484-9866
                                          ybathaee@piercebainbridge.com
                                          dhecht@piercebainbridge.com
                                          mprice@piercebainbridge.com
                                          mpomerantz@piercebainbridge.com

                                          Brian J. Dunne (pro hac vice forthcoming)
                                          PIERCE BAINBRIDGE BECK
                                          PRICE & HECHT LLP
                                          355 South Grand Avenue, 44th Floor
                                          Los Angeles, California 90071
                                          (213) 262-9333
                                          bdunne@piercebainbridge.com


                                          Counsel for Andrew Broderick, Jacqueline
                                          Burke, Susan Corley, Lynn Fields, Kimberly
                                          Hernandez, Kristina Mentone, Mark Miller,
                                          Mordechai Nemes, Ryan Olsen, Debra
                                          Potzgo, Shawn Spears, Janett Stout, Cole
                                          Studebaker, and Jonathan Wong, each
                                          individually and on behalf of all others
                                          similarly situated.




                                      3
Case 1:19-md-02915-AJT-JFA Document 84 Filed 11/15/19 Page 4 of 4 PageID# 202



                                 CERTIFICATE OF SERVICE
        I hereby certify that on the 15th day of November, 2019, I caused a copy of the foregoing
to be e-filed and served via the Court’s electronic filing system to all parties and counsel receiving
electronic service.




                                                              /s/ Andrew M. Williamson
                                                              Andrew M. Williamson
